*323Dissenting Opinion.
Wiley, T.
I am unable to agree with my associates in the conclusion reached in the prevailing opinion. My reasons for dissenting are two: (1) Because, from the undisputed facts disclosed by the record, it clearly appears that the appellee was guilty of contributory negligence, which should preclude his recovery; and (2) because of error of the trial court in giving instruction number four upon its own motion. I agree with the prevailing opinion in declaring that appellant was guilty of negligence, in that its servants in control of the car ran it at' too rapid a' speed, • considering the location of the point whore the collision occurred, and surrounding conditions. As I understand the rule applicable to the law of negligence, the negligence of which complaint is made, to create liability, must be unmixed from the negligence of the complaining party, where such negligence contributed to his own injury.
The facts exhibited by the evidence are fairly and fully stated in the opinion, and need not be restated at any length here. I do not find fault with the rules of law; so clearly and tersely stated, and forcibly supported by argument and reason, by my learned associate, who wrote the majority opinion, but, in my judgment, they are not applicable to the facts in this case.
Appellee was injured at the intersection of Washington ■street and Oapitol avenue. Over and along Washington street appellant maintains two street car tracks, upon which it runs cars. Washington street runs cast and west Cars going east are run on the south track, and cars going west on the north track. Appellee was driving a team of horses hitched to a wagon. The wagon was heavily loaded with sand. He was going east on the south side of Washington street, intending to cross the tracks at Oapitol avenue, and go north on that street. When he got to the point where he desired to cross he turned toward the tracks, and when *324near the south track he stopped his team while a car passed west on the north track. Immediately after that car passed, he started to cross the tracks, and, before he had gone a. distance of twenty feet, a car going' east, on the south track, collided with his wagon. The rate of speed at which the car was going was stated by different witnesses to be from twelve to twenty-five miles per hour. In answer to an interrogatory, the- jury found that it was going fifteen miles per hour.. When appellee startod from the position of safety, which he occupied immediately before attempting to cross, the car that struck him was from fifty to one hundred twenty-five feet from the point of the collision. The shortest distance fixed by any witness was fifty feet, and the greatest one. hundred twenty-five feet.
Appellee testified that after he had driven “up to the south track” he glanced toward the west and saw. nothing. It further appears by the uncontradicted evidence of two of appellee’s witnesses, that, just as he started to drive on the track, they knew he was running a great risk of colliding with the car. Ilis load weighed 4,500- pounds, and he was going about three miles per hour. The track was straight, for five squares, and there were no obstructions to obscure the view of the approaching car. The appellee himself said there were no other vehicles near him and nothing obstructed his movements. He said the street was clear as far as having a-good view was concerned. It was a clear day. He said he glanced to the west once, and that was all, and he did not see or hear the car. He could have heard the car for half a block, or about two hundred feet. He knew cars frequently passed the point where ho was injured.
It is clear from tire uncontradicted facts that when appellee started to cross the tracks the car that struck his wagon was only a short distance away, and running at a rapid rate of speed. There was nothing to obstruct his view of it, and it was in plain sight. Under these facts it was hazardous for him to attempt to cross. The fact that he says he did *325not see the car can not bo used as a shield to protect him from his own carelessness, for there is no question but that he could have seen it if he had looked. Iiis imperative duty bound him to see it.
A party asking another to respond in damages for an injury resulting from negligence can not close his eyes and ears, and rush into danger, and lay all the fault at the door of his adversary, and thus escape the consequences of his own negligent acts, when such acts contribute to his injury. The conduct of appellee shows a wanton indifference on his part to his own safety. As was said in Robards v. Indianapolis St. R. Co. (1904), 32 Ind. App. 297: “He needlessly exposed himself to danger he had good reason to believe was imminent. He used neither his sense of sight nor hearing, when the use of either would have enabled him to have avoided his injury. That this was negligence we need to cite no authorities. The general verdict, finds he was free from contributory negligence. The facts show affirmatively that he did not exercise ordinary care.”
As between travelers upon public streets and street railway companies operating street cars thereon, there are reciprocal duties and obligations. While they each have equal rights upon the streets, the traveler must sometimes yield to the right of the company, because the way of the latter is distinctly marked, and its cars can not vary from their course. The reciprocal duties just 'referred to are well defined by the authorities, and by them the question is put beyond the pale of legitimate debate or argument.
The obligation of a traveler upon a street, who is intending and is about to cross street railway tracks, has been clearly and forcibly stated by this court in the case of Marchal v. Indianapolis St. R. Co. (1901), 28 Ind. App. 133, as follows: “Street crossings of railways are places of danger. Every person must use due care before crossing them. Misconduct upon the part of the railway company will not excuse the performance of that duty upon the *326part of the one injured. One is not in the exercise of due care who attempts to cross a railway track without taking reasonable precaution to assure himself, by actual observation, that there is no danger from an approaching car or trains.” It is useless to multiply authorities in support of a rule of law so familiar. It is evident 'from all the facts in the case, and there is no conflict in the evidence, that appellee could have seen, if he had looked, and could have heard, if he had listened, the car that inflicted his injury. It was his duty both to see and hear the car, in the absence of anything which prevented the exercise of those senses. He voluntarily drove upon the track in front of the approaching car, and took no precaution for his safety.
He did not exercise ordinary care and prudence, but by his own act contributed to his injury. This is sufficient to prevent his recovery, and where there is no conflict in the evidence the court has a right to adjudge, as a matter of law, that he was negligent. Where the negligence of two persons is contemporaneous, and the fault of each operates directly to cause the injury, the rule deducible from the authorities is that the plaintiff can not recover if, by the exercise of ordinary care on his part, he might have avoided the injurious results of the defendant’s negligence. Evans v. Adams Express Co. (1890), 122 Ind. 362; Mayhew v. Burns (1895), 103 Ind. 328; Murphy v. Deane (1869), 101 Mass. 455; DeLon v. Kokomo City St. R. Co. (1899), 22 Ind. App. 377.
It is the rule, supported by all the authorities, that, where negligence is the issue, it must be a question of unmixed negligence. If the want of ordinary care and prudence contributes to the injury, there can be no recovery. DeLon, v. Kokomo City St. R. Co., supra; Ft. Wayne, etc., R. Co. v. Gruff (1892), 132 Ind. 13; Louisville, etc., R. Co. v. Lockridge (1884), 93 Ind. 191.
I affirm that the law declared in the authorities cited, when applied to the facts in this case, should prevent appel*327lee’s' recovery, on account of his failure to exercise ordinary care to prevent his injury.
The second reason why the judgment should be reversed is because of the error of the trial court in giving instruction number four. As this instruction is set out in the prevailing opinion, I need not repeat it here. In the instruction the court told the jury, among other things, that “The rate of speed at which a car may be safely run is not the same at all places or under all circumstances. A car may be run at a higher rate of speed in the suburbs -or sparsely settled parts of a city than it may be in a thickly settled, populous or crowded portion thereof; and, in determining the question as to whether the car in controversy was run at a dangerous and unsafe rate of speed, you should take into consideration the time, location and conditions surrounding the accident.” This was equivalent to telling the jury that the appellant was required to use greater care in running its cars in a populous city and upon crowded streets than in sparsely settled districts and upon streets where travel is light. .
The evidence in this case shows that the accident occurred in the down-town or populous part of the city. In my judgment, the fact that the location of the accident was in the thickly settled portion of the city did not give the court the right to say as a matter of law that the rate of speed was or was not negligent. The evidence, without conflict, shows that at the time and place of the accident there were no other vehicles in close proximity to the intersection of the two streets, that there was no obstruction to the view, and that there were few travelers in that immediate vicinity. The mere question of location can not determine the rate of speed at which a street car may bo properly run. The court told the jury by this instruction that they should consider the location, etc., and by so instructing the jury the court substantially said to them that they should find the defendant negligent if they found that it ran its car at the place of the *328accident as fast as it ran it in the suburbs of the city or in sparsely settled districts. In the recent case of the Indianapolis St. R. Co. v. Taylor (1905), 164 Ind. 155, an instruction of similar import was under consideration. There the court told the jury that “A street railway company operating cars is required to use ordinary and reasonable care to avoid injuring persons who are using the highways upon which the cars are being operated. The degree of care and the means to be employed depend upon the conditions existing at the time and- place in question.” Immediately following the above quotation, and in the same instruction, the court told the jury: “Greater care is required in populous cities and crowded streets than in sparsely settled districts and streets or highways upon which there are few travelers.” In passing upon the instruction the court said: “As a general rule, which is fully supported by the decisions of this jurisdiction, where it appears that the trial court in its charge to the jury has overstepped the line which separates the law from the facts, such instruction will constitute reversible error, unless it is affirmatively disclosed by the record that the error was harmless. While it is the province or right of the trial court to instruct the jury fully, freely and pointedly on all matters of law applicable to the case, still the court in doing so is not authorized to usurp or entrench upon the function of the jury in the determination of matters of fact. This rule is well affirmed by the following authorities, and many others.” (Oiting many cases.)
The court further said: “While, as a matter demonstrated by common experience, it may be true that greater care in the operation of street cars is necessary to avoid accidents in populous cities or crowded streets or highways than is necessary in ‘sparsely settled districts or on streets or highways where there are few travelers,’ nevertheless such a question, so far as it is involved in the case at bar, was a matter of fact to be decided by the jury, and not a matter of law to be announced by the court from the bench.” *329The giving of that instruction was held to be reversible error.
In Goodwin v. State (1884), 96 Ind. 550, the court said: “It is proper for the court to direct the minds of the jury to the facts of the case, but it is not proper for it to annex weight and value to them; that is the exclusive province of the jury.”
Whether a street car may be run at a higher rate of speed in the suburbs and sparsely settled parts of a city than it may be in the thickly settled, populous or crowded portion thereof, is a question of fact within the exclusive province of the jury to determine. And when the court told the jury what it did in that part of the instruction above quoted, it thus invaded the province of tire jury. In my judgment the giving of instruction number four was reversible error.
For the reasons herein stated, the judgment should be reversed.